The action here is based on the theory that the plaintiff owned title to the land. The evidence shows that the land had been sold to Freeman and that the title was in him at the time of the alleged agreement sued on. The only alleged consideration for the promise of Hale to pay Lipham $500 is that Lipham gave Freeman "leave" to sell to Hale. This evidence shows a total lack of consideration, for the reason that permission from Lipham to sell the land was not a prerequisite to the validity of the sale by Freeman to Hale. There is no evidence of any other promise or consideration whatsoever. I do not think the plaintiff is entitled to recover, under the pleadings and the evidence.